Citation Nr: 1224112	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased disability rating for lumbosacral strain with degenerative joint disease, currently rated as 40 percent disabling.

2. Entitlement to an initial disability rating higher than 20 percent for right lower extremity radiculopathy.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a December 2005 rating decision, the RO increased the disability rating for lumbosacral strain with degenerative joint disease from 10 percent to 40 percent. The Veteran appealed for a rating higher than 40 percent. In a February 2008 rating decision, the RO granted service connection for right lower extremity radiculopathy. The RO assigned a 20 percent rating for that disability. The Veteran appealed for a higher rating.

In statements submitted in 2008 and 2012, the Veteran raised the issue of entitlement to a total disability rating based on individual employability (TDIU). In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Accordingly, the Board will address the TDIU claim that the Veteran has raised.

In a 2012 statement, the Veteran, through his representative, raised the issues of: (1) entitlement to an effective date earlier than October 5, 2007, for service connection for right lower extremity radiculopathy, and (2) entitlement to service connection for a mental disorder, including chronic pain syndrome, claimed as secondary to service-connected disabilities. Those issues have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (in this case, the RO). Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

As to the issues that are before the Board, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his low back and right lower extremity disabilities are so disabling as to warrant ratings higher than those in effect. He asserts that those disabilities severely limit his endurance in standing and walking, impair his ability to perform activities of daily living, and make him unable to work. The most recent VA medical examination of the Veteran was performed in October 2007. Medical treatment records and statements from the Veteran indicate that his low back and right lower extremity disabilities may have worsened since the 2007 examination. The Board must therefore remand the case for a new VA medical examination to determine the current manifestations of those disabilities. The 2007 examination report related the number, but not the duration, of incapacitating episodes that the Veteran reported. The new examination should include information as to the reported number and duration of incapacitating episodes over the year preceding that examination.

The VA examinations that have been performed have not addressed the TDIU claim that the Veteran has raised. The examination on remand should include a review of the Veteran's claims file and an opinion as to the likelihood that the Veteran's service-connected disabilities, which are low back disability and right lower extremity radiculopathy, make him unable to secure or follow a substantially gainful occupation.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Prior to providing the claim file to a clinician for review, the AMC or RO should review the documents in the electronic file, determine whether any of those documents are not in the paper claims file and are relevant to the issues on appeal, and make any such documents available to the clinician for review.

Accordingly, the case is REMANDED for the following action:

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the remanded issues, and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinician who is asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

2. Schedule the Veteran for a VA examination to determine the current manifestations, effects, and extent of the Veteran's service-connected low back disability and right lower extremity radiculopathy, and to address the question of unemployability due to those disabilities. Provide the examiner with the Veteran's claims file for review.

After reviewing the claims file and examining the Veteran, the examiner should provide detailed findings regarding impairment and remaining function of the Veteran's low back and right lower extremity. The examiner should report the ranges of motion of the thoracolumbar spine. If the examiner finds that the thoracolumbar spine is in ankylosis, the examiner should state whether such ankylosis is in a favorable or an unfavorable position.

With regard to the right lower extremity radiculopathy, the examiner should indicate whether the extent of that disorder may best be characterized as moderate, moderately severe, or severe. The examiner should indicate whether the radiculopathy is accompanied by marked muscular atrophy. The examiner should record the reported number and duration of incapacitating episodes of low back and radiculopathy symptoms experienced by the Veteran over the year preceding the examination. For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms requiring bed rest prescribed a physician.

The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the combined effects of the Veteran's low back disability and right lower extremity radiculopathy would make the Veteran unable to secure or follow a substantially gainful occupation. The examiner should explain the reasoning leading to the opinion that he or she provides.

3. After completion of the above, review the expanded record and determine if the Veteran's remanded claims can be granted. If any of those claims remains less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



